* Corpus Juris-Cyc. References: Municipal Corporations, 28Cyc, p. 1699, n. 38 New; p. 1703, n. 80.
The appellant, S.D. Redmond, owns a number of houses and lots in the city of Jackson, some of his property being residence property and some if it business property. This property was assessed by the assessor of the city of Jackson in the year 1924, and certain of the property in being equalized by the city commission was raised. Among the property raised by the city commission in equalizing the assessments was a business *Page 119 
house and lot owned by Redmond involved herein. This property was a two-story brick building on Farish street between Capital and Amite streets, and was assessed by the city assessor at nine thousand six hundred dollars for said year. A like building on an adjoining lot was assessed by the city assessor at the same sum and was also raised by the equalizing board of the city commission, each building being assessed by the equalizing board at eleven thousand dollars. Redmond protested against the assessment, setting up that the property had been damaged by fire in the December preceding and was undergoing repairs on the first of February, and that the damage to the building was appraised by the adjusters in adjusting the insurance at four thousand, nine hundred fifty-two dollars and seventy-five cents. The city refused to allow Redmond's contention, and he appealed to the circuit court from the assessment of his property, excepting to the assessment of several of the houses and lots involved.
The city at first refused to certify the record of the assessment to the circuit court because the appellant gave only one bond, whereas the city contended he should give a separate bond for each of the assessments involved. Certiorari was applied for, and the city certified up the assessment roll without the actual issuance of the writ of certiorari. The city thereupon moved to dismiss the appeals upon the ground that separate bonds were required for each piece of property, but this motion was overruled, the circuit judge holding that the assessment of Redmond as a whole was brought up, and the cause proceeded to trial.
Redmond was introduced as an adverse witness for the city, and the city sought to prove by him that the value of the property in controversy was greater than the figure at which it was assessed. Redmond would not testify as to the value of his property in suit, claiming he did not know its value; but he testified that in his opinion his property was discriminated against in assessing *Page 120 
it on a basis of equal value with the adjoining building which had not been damaged by fire, and he also claimed that a piece of property immediately in front of his store, on the opposite side of the street therefrom, was not assessed on an equal basis with his property. He did not testify that the property was not worth more than the assessment, nor did his proof show an intentional discrimination on the part of the assessing authorities in making assessment of his property.
A number of witnesses testified for the city that Redmond's property was worth largely more than it was assessed for, giving the values showing that the property was not excessively assessed with reference to its true value. The mayor of the city, who was a member of the equalizing board, testified that the general intent and purpose of the city was to assess property at approximately sixty per cent. of its real value, and that property in the city generally was assessed on a basis of sixty per cent. of its true value. The mayor testified further that Redmond's property here involved was assessed at less than sixty per cent. of its true value, and the records show that it was assessed at less than sixty per cent. of its true value as fixed by quite a number of expert witnesses.
When the testimony was concluded the appellant requested a peremptory instruction to the jury to allow a reduction of four thousand nine hundred fifty-two dollars and seventy-five cents on the assessment, which was refused. The mayor testified that the equalizers allowed this damage to another building owned by Redmond which they thought had been damaged by fire, instead of the building involved in this controversy. The jury returned a verdict for the city sustaining the assessment as made.
We think in appeals of this kind that the property should be assessed on a basis of equality taking the city as a whole. The rule is not that the party can pick out a particular piece of property and claim that it is assessed *Page 121 
at a relatively lower figure than his own property. The value of property for assessment in a taxing district like a city is a difficult matter, and different men will have different views, all reasonably formed and entertained with reference to such matters.
The record here does not show a purposed discrimination against Redmond, nor was he in fact discriminated against, taking the city as a basis for comparison. In fact, he was underassessed in the judgment of some of the witnesses testifying.
The law does not fix absolute equality as a rule, because absolute equality is not obtainable in cases of this kind. There was no legal discrimination in the assessment before us, and we think the evidence fully warranted the jury in its verdict, and that the court did not err in refusing peremptorily to allow the reduction requested in the instruction. There is no merit in the other questions presented.
The judgment of the court below is therefore affirmed.
Affirmed.